Citation Nr: 0026883	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  98-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder.

2.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Examination of the record reveals that the issue of service 
connection for low back condition was denied by the Board in 
June 1984.  The veteran applied to reopen the claim in 
September 1994.  In a May 1995 rating decision the RO found 
that new and material evidence adequate to reopen the claim 
had not been submitted.  That decision also denied an 
increased evaluation for prostatitis.  No notice of 
disagreement was filed with regard to the latter issue and it 
is not before the Board on this appeal.  

The veteran's claim for entitlement to a clothing allowance 
was received in May 1999.  The RO denied the claim in August 
1999, the veteran perfected a timely appeal as to this issue, 
and it is presently before the Board on appeal. 

During the pendency of this appeal the RO adjudicated several 
other issues, none of which were perfected for appeal.


FINDINGS OF FACT

1.  In June 1984 the Board denied service connection for a 
low back disorder.

2.  The evidence submitted since the June 1984 Board denial 
includes VA and private medical records which show the 
history of, and treatment for, the veteran's low back 
condition.  This evidence must be considered to fairly decide 
the claim of entitlement to service connection for a low back 
condition.

3.  The record contains no competent evidence showing that 
the veteran has back disability which is causally related to 
any incident of service.

4.  Service connection has been established for prostatitis, 
status post transurethral resection of the prostate.

5.  The veteran suffers from incontinence as a residual of 
the transurethral resection of the prostate and must wear 
absorbent undergarments.

6.  The appellant does not have a service-connected 
orthopedic disorder for which he wears or uses a prosthetic 
or orthopedic appliance that tends to wear out or tear his 
clothing; and he does not have a service-connected skin 
condition for which a physician has prescribed medication 
that causes irreparable damage to his outer garments.


CONCLUSIONS OF LAW

1.  The June 1984 decision which denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  Evidence submitted since the June 1984 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a low back disability 
is new and material, and the claim is successfully reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to a clothing allowance may not 
be granted as a matter of law.  38 U.S.C.A. § 1162 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.810 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability 

Pertinent law and regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).


Analysis

The veteran filed his original claim for service connection 
for a back disability in November 1982 and it was denied by 
the Board in June 1984.  At that time the evidence available 
for review consisted of service medical records, and private 
and VA treatment records.  The Board's decision is final.  

In this case, the evidence added to the record since the June 
1984 denial consists of additional VA and private medical 
records, as well as statements and sworn testimony from the 
veteran.  The VA records document treatment for a back 
disability, and include mental health treatment records which 
contain a history of the inservice incident which the veteran 
contends caused his disability.  The private medical records 
document years of treatment and some relevant history.  This 
information bears directly and substantially upon specific 
matters under consideration.  The Board finds that this 
information is "new" since it was not available for review 
in June 1984 and is "material" since it bears directly on 
matters which were the bases of the prior denial of service 
connection.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds evidence added to 
the record is "new and material" to the veteran's claim, 
the claim is reopened.  38 C.F.R. § 3.156 (2000).

In light of the finding above, the Board must determine 
whether a well-grounded claim has been submitted and, if so, 
whether VA has met its duty to assist in the development of 
the claim prior to a de novo review on the merits of the 
claim.  See Elkins, 12 Vet. App. at 218-219.


Well-groundedness of the veteran's claims for entitlement to 
service connection for a low back disability

Criteria

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumptive period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumptive period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.


Entitlement to service connection for a low back disability

Service medical records show complaints of low back pain in 
January 1972, lasting three days, without a history of 
trauma.  The impression was muscle contusion.  Similar 
complaints were noted in May 1972 associated with pain in the 
testicles.  The diagnosis was prostatitis.   The veteran's 
separation examination was negative for any complaints or 
findings related to the lower back.  

A July 1981 record from a private orthopedic surgeon included 
a history, given by the veteran, of low back pain associated 
with rectal discomfort over the previous several months.  X-
rays, a bone scan and proctoscopy had all been normal to 
date.  Range of motion of the lumbosacral spine was normal.  
There was no spasm, although quite a bit of tightness was 
present.  Neurological examination of the lower extremities 
and deep tendon reflexes were normal.  It was the surgeon's 
opinion that the veteran's discomfort was related to his 
work, due to straining when lifting on the job.  The surgeon 
could find no other objective criteria in the veteran's 
history, clinical exam or radiographic tests to suggest some 
other problem. 

October 1982 VA X-rays of the lumbar spine revealed a very 
mild scoliosis without fracture. 

In November 1982 note, a private chiropractor opined that 
given the veteran's past history, examination and X-ray 
findings, that his symptomatology was due to a service 
related injury.  In December 1982 the private chiropractor 
provided a report in which he stated, based on the veteran's 
account of history, that the veteran had no symptomatology 
before his entrance into the service and that he carried 100 
lb. packs up and down mountains in Korea for about six months 
prior to the onset of symptoms of pain in the groin, rectum, 
and low back.  The diagnosis was vertebrogenic syndrome to 
the lower extremities.  The veteran reported treatment with 
pain pills during active duty.  The veteran also gave a 
history of symptoms after service with VA treatment for an 
infection one month after separation. 

Another private medical record, dated in November 1982, 
showed that a private urologist identified symptoms of low 
lumbar back pain, dyspareunia, and perineal discomfort.  

A June 1983 VA neurology clinic record notes an impression of 
an L5 root compression.  Private medical records from August 
to November 1983 also show complaints of, and treatment for, 
lumbar back pain.  An April 1984 VA lumbar myelogram was 
essentially normal.  A follow-up computed tomography (CT) 
scan of the lumbar spine was also normal. 

In June 1984 the Board denied the veteran's claim for 
entitlement to service connection for a back disorder. 

A March 1986 private medical record a of a CT scan of the 
lumbar spine demonstrated mild disc bulging at L 3-4.  An 
April 1987 radiologic report showed incomplete spondylolysis, 
bilateral, most pronounced on the left, no displacement.  The 
radiologist opined that the findings could possibly account 
for reported chronic low back pain and presented the 
appearance of a congenital anomale.

January 1987 VA mental-health clinic records are also a 
record.  Therein, the social worker notes a history of the 
veteran's involvement in a bar fight in 1972 during active 
duty.  The veteran stated that somebody attacked him with a 
knife and he attempted to protect himself by holding the 
knife away from him.  A military policeman then reportedly 
put his knee behind the veteran's back and jerked him 
backwards.  The veteran felt that this action caused his 
current condition.

February 1996 VA radiology reports indicate a finding of 
degenerative changes involving the lumbar spine.  The veteran 
was afforded in VA examination in April 1996.  He reported 
for the examination walking very slowly with a left limp, a 
cane and an orthopedic brace on his back.  Following a 
physical examination, the examiner diagnosed a history of 
spasm and pain in the back, probably with herniated nucleus 
pulposus, but with radiculopathy only into the hips.  No 
etiology for the condition was given. 

The veteran appeared before a hearing examiner in June 1997 
for a hearing.  He testified that his low back condition 
keeps him from working.  Transcript at p. 7.  No testimony 
was offered regarding the inservice incident or event which 
caused his back condition.  In August 1997 the veteran 
provided a statement in which he contended that his back 
condition began in April 1972 while on active duty in Korea.  
The veteran did not know whether the water, food and, 
elements or extra heavy lifting required by his duties, 
caused is back problem, and he pointed out that he did not 
have a back condition prior to April 1972.

At the hearing in December 1998, the veteran again described 
an incident where he was mistakenly apprehended by a military 
policeman in November 1972, who put his knee in the veteran's 
back.  He also described going for treatment for back pain 
after service at the Bonham VA facility.  It was indicated 
that the records of his visit in 1973 was no longer 
available, according to the VA facility. 

A VA radiographic study of the lumbar spine in August 1999 
was normal.  


Analysis

The evidence herein is insufficient to establish a well-
grounded claim as there is no competent medical evidence that 
the veteran's back disability is related to active military 
service.  Although the veteran complained of low back pain in 
January and May of 1972, during his period of active duty, 
the medical evidence indicates that the condition was acute 
and that any objective signs of injury or disease had 
resolved soon thereafter.  In this regard the Board notes 
that the veteran's separation examination was completely 
negative for any findings or complaints related to a back 
disability.  Furthermore, in contrast to the veteran's 
assertions, the Board notes that the only competent evidence 
of the etiology of the veteran's back condition indicated 
that it was related to his post-service employment.  See July 
1981 correspondence from, J.T., Orthopedic Surgeon.  The 
Board has considered the November 1982 opinion of the 
veteran's chiropractor that based on history, the veteran's 
condition was due to an injury during service.  However, the 
opinion is unsupported by any specific clinical evidence and 
based on the unconfirmed history as reported by the veteran.  
The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Moreover, the chiropractor described an 
injury related to carrying heavy packs which resulted in 
groin and back pain.  He did not identify any specific back 
injury or pathology.  In essence, there is no medical 
evidence which links any current back pathology, including 
degenerative disc disease, to any incident of service.  

Although the veteran contends that the complaints during 
service are related to the complaints he currently has, as a 
layperson without demonstrated medical expertise, he is not 
competent to supply a medical nexus between any currently 
shown low back disability and active duty.  Generally, lay 
persons untrained in medicine can provide personal accounts 
of symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The record does not contain any other medical 
evidence tending to show a nexus between the inservice 
complaints and the post-service low back disability.

In light of the above, the veteran's claim for entitlement to 
service connection for a back disability is therefore not 
well grounded and will be denied.


Entitlement to a clothing allowance

With respect to the issue of entitlement to service 
connection for a clothing allowance, the veteran contends 
that he should be granted the benefit sought because his 
outergarments are soiled by bladder incontinence secondary 
his post transurethral resection of the prostate.  The Board 
also notes that there is evidence that he wears a back brace 
and uses a walking cane as a result of his back disability.  
See, e.g., VA clinical notes, January 1998.


Analysis

A clothing allowance is authorized where certain examination 
or hospital reports disclose, or where the VA Chief Medical 
Director or the Director's designee certifies, that due to a 
service-connected disability, the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing; or where medication prescribed for a 
service-connected skin disorder, as certified by the VA Chief 
Medical Director or the Director's designee, causes 
irreparable damage to a veteran's outergarments.  38 U.S.C.A. 
§ 1162 (West Supp. 2000); 38 C.F.R. § 3.810 (2000). 

Although the appellant is service connected for prostatitis, 
status post transurethral resection of the prostate, and the 
incontinence is a residual thereof, he is not entitled to a 
clothing allowance under the law.  38 C.F.R. § 3.810 provides 
that a clothing allowance is available in only in the 
specific instances outlined above: when the veteran wears or 
uses a prosthetic or orthopedic appliance as a result of a 
service-connected disability, or uses a physician-prescribed 
medication for a skin condition due to a service-connected 
disability that causes irreparable damage to the 
outergarments.

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).
The Board notes that there is evidence in the record that the 
veteran wears a brace on his back.  As explained above, 
service connection has not been established for his back 
disability.  In this regard, the regulations limit the 
clothing allowance benefit to disabilities that are service-
connected.  Therefore, entitlement to this benefit is not 
warranted as the use of a back brace is required for a 
nonservice-connected disability. 38 C.F.R. § 3.810(a) (2000).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
low back disability, the claim is reopened.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to a clothing allowance is denied.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 


